UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



ALLEN, et al.
                                           19 Civ. 8173
          Plaintiffs,
                                               ORDER
    -versus-

NYS DOCCS, et al.,

          Defendants.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court has reviewed the parties’ joint letter (dkt. no.

94) and is prepared to enter a scheduling order covering the

matters contained in Plaintiffs’ counsel’s proposed schedule.

However, it is the Court's view that initial disclosures should

not be made until June 1 and that expert reports and rebuttal

reports, if any, should be exchanged simultaneously and prior to

expert depositions.     Counsel shall confer and propose a schedule

no later than April 16, 2020.



SO ORDERED.


Dated:   April 9, 2020
         New York, New York


                                     ____________________________
                                     LORETTA A. PRESKA
                                     Senior U.S. District Judge
